 

EXHIBIT 10.2

MASTER TRUST AGREEMENT

Host Hotels & Resorts, L.P.
and
Wilmington Trust Company

 

 

 

 

--------------------------------------------------------------------------------

 

Deferred Compensation Plan
Master Trust Agreement

 

 

MASTER TRUST AGREEMENT

 

Table of Contents

 

Article

  

 

Page

 

ARTICLE 1 Name, Intentions, Irrevocability, Deposit and Definitions

 

1

1.1

 

Name

1

1.2

 

Intentions

1

1.3

 

Irrevocability; Creditor Claims

1

1.4

 

Initial Deposit

1

1.5

 

Additional Definitions

1

1.6

 

Grantor Trust

2

 

ARTICLE 2 General Administration

 

3

2.1

 

Committee Directions and Administration

3

2.2

 

Contributions

3

2.3

 

Trust Fund

3

2.4

 

Distribution of Excess Trust Fund to Employers

3

 

ARTICLE 3 Powers and Duties of Trustee

 

4

3.1

 

Investment Directions

4

3.2

 

Management of Investments

4

3.3

 

Securities

5

3.4

 

Substitution

5

3.5

 

Distributions

6

3.6

 

Trustee Responsibility Regarding Payments on Insolvency

7

3.7

 

Costs of Administration

8

3.8

 

Trustee Compensation and Expenses

8

3.9

 

Professional Advice

8

3.10

 

Payment on Court Order

8

3.11

 

Protective Provisions

8

3.12

 

Indemnifications

8

 

ARTICLE 4 Insurance Contracts

 

9

4.1

 

Types of Contracts

9

4.2

 

Ownership

9

4.3

 

Restrictions on Trustee’s Rights

9

 

ARTICLE 5 Trustee's Accounts

 

9

5.1

 

Records

9

5.2

 

Annual Accounting; Final Accounting

9

 



 

--------------------------------------------------------------------------------

 

Deferred Compensation Plan
Master Trust Agreement

 

 

5.3

 

Valuation

10

5.4

 

Delegation of Duties

10

 

ARTICLE 6 Resignation or Removal of Trustee

 

10

6.1

 

Resignation; Removal

10

6.2

 

Successor Trustee

10

6.3

 

Settlement of Accounts

10

 

ARTICLE 7 Controversies, Legal Actions and Counsel

 

11

7.1

 

Controversy

11

7.2

 

Joinder of Parties

11

7.3

 

Employment of Counsel

11

 

ARTICLE 8 Insurers

 

11

8.1

 

Insurer Not a Party

11

8.2

 

Authority of Trustee

11

8.3

 

Contract Ownership

11

8.4

 

Limitation of Liability

11

8.5

 

Change of Trustee

11

 

ARTICLE 9 Amendment and Termination

 

12

9.1

 

Amendment

12

9.2

 

Final Termination

12

 

ARTICLE 10 Miscellaneous

 

13

10.1

 

Taxes

13

10.2

 

Third Persons

13

10.3

 

Nonassignability; Nonalienation

13

10.4

 

The Plan

13

10.5

 

Applicable Law

13

10.6

 

Notices and Directions

13

10.7

 

Successors and Assigns

13

10.8

 

Gender and Number

13

10.9

 

Headings

13

10.10

 

Counterparts

13

10.11

 

Beneficial Interest

13

10.12

 

The Trust and Plan

13

10.13

 

No Legal, Tax or Accounting Services

14

10.14

 

Trustee Not an Advisor

14

 

EXHIBIT A Plans

 

15

 

 

 

 

--------------------------------------------------------------------------------

 

Deferred Compensation Plan
Master Trust Agreement

 

 

MASTER TRUST AGREEMENT
FOR THE
HOST HOTELS & RESORTS, L.P.
DEFERRED COMPENSATION PLAN

THIS MASTER TRUST AGREEMENT (“Master Trust Agreement”) is made and entered into
as of June 1, 2006 (the “Effective Date”), between Host Hotels & Resorts, L.P.,
(the “Company”), and Wilmington Trust Company, a Delaware corporation, as
trustee (the “Trustee”), to evidence the master trust (the “Trust”) to be
established, pursuant to the Plan for the benefit of a select group of
management or highly compensated employees who contribute materially to the
continued growth, development and business success of the Company and those
subsidiaries of the Company, if any, that participate in the Plan (collectively,
“Subsidiaries,” or singularly, “Subsidiary”).

ARTICLE 1
Name, Intentions, Irrevocability.,
Deposit and Definitions

1.1

Name. The name of the Trust created by this Agreement (the “Trust”) shall be:

MASTER TRUST AGREEMENT FOR THE
HOST HOTELS & RESORTS, L.P.

DEFERRED COMPENSATION PLAN

1.2

Intentions. The Company wishes to establish the Trust and to contribute to the
Trust assets That shall be held therein, subject to the claims of the Company’s
and the Subsidiaries’ creditors in the event of their Insolvency (as defined
below) until paid to Participants and their Beneficiaries in such manner and at
such times as specified in the Plan. It is the intention of the parties that
this Trust shall constitute an unfunded arrangement and shall not affect the
status of the Plan as an unfunded plan maintained for the purpose of providing
supplemental compensation for a select group of management, highly compensated
employees for purposes of Title I of ERISA (as defined below). In addition, it
is the intention of the Company and the Subsidiaries to make contributions to
the Trust to provide themselves with a source of funds to assist them in the
meeting of their liabilities under the Plan.

 

 

1.3

Irrevocability; Creditor Claims. The Trust hereby established shall be
irrevocable. Except as otherwise provided in Sections 2.4 and 9.2, the principal
of the Trust, and any earnings thereon, shall be held separate and apart from
other funds of the Company and the Subsidiaries and shall be used exclusively
for the uses and purposes of the Participants and the general creditors of the
Company and the Subsidiaries as herein set forth. The Participants and their
Beneficiaries shall have no preferred claim on, or any beneficial ownership
interest in, any assets of the Trust. Any rights created under the Plan and this
Master Trust Agreement shall be mere unsecured contractual rights of the
Participants and their Beneficiaries against the Company and the Subsidiaries.
Any assets held by the Trust will be subject to the claims of the Company’s and
the Subsidiaries’ general creditors under federal and state law in the event of
Insolvency.

1.4

Initial Deposit. The Company hereby deposits with the Trustee an amount, which
shall become the principal of the Trust to be held, administered and disposed of
by the Trustee as provided in this Master Trust Agreement.

1.5

Additional Definitions. Unless otherwise provided in this Master Trust
Agreement, the capitalized terms in this Master Trust Agreement shall have the
same meaning as under the Plan. In addition to the definitions set forth above,
for purposes hereof, unless otherwise clearly apparent from the context, the
following terms have the following indicated meanings:

(a)

“Beneficiary” shall mean one or more persons, trusts, estates or other entities,
designated in accordance with the Plan, that are entitled to receive benefits
under the Plan upon the death of a Participant.

(b)

“Partner(s)” shall mean any individual or entity with an ownership interest in
the Company. With respect to any notice or direction to be given by or to, or
any action to be taken by, the Partners pursuant to this Master Trust Agreement,
reference to “Partners” shall be deemed to mean one or more Partners with the
authority to give or receive such notice or direction or to take such action, as
such authority may be identified to the Trustee in such notice or direction or
otherwise from time to time.

1

--------------------------------------------------------------------------------

 

Deferred Compensation Plan
Master Trust Agreement

 

 

(c)

“Change in Control” shall mean the first to occur of any of the following
events:

(i)

Any “person” or “entity”, other than the current Partners, receives a majority
ownership interest, either directly or indirectly, in the Company;

(ii)

The Partners of the Company approve any consolidation or merger, whereby any
“person” or “entity”, other than the current Partners, obtain a majority
ownership interest, either directly or indirectly in the Company;

(iii)

The Partners of the Company approve any plan or proposal for the liquidation or
dissolution of the Company; or

 

 

(iv)

The Partners of the Company approve the sale or transfer of substantially all of
the Company’s assets to parties that are not current Partners of the Company.

(d)

“Committee” shall mean the administrative committee appointed by the Partners to
administer this Trust.

(e)

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as it
may be amended from time to time.

(f)

“Insolvent” shall have the meaning set forth in Section 3.6(a) below. “Insolvent
Entity” shall have the meaning set forth in Section 3.6(a) below.

(g)

“Insolvent Entity” shall have the meaning set forth in Section 3.6(a) below.

(h)

“IRS” shall mean the Internal Revenue Service.

(i)

“Participant” shall mean a person who is a participant in the Plan in accordance
with their terms and conditions.

(j)

“Payment Schedule” shall have the meaning set forth in Section 3.5(b) below.

(k)

“Plan” shall mean (i) the Host Hotels & Resorts, L.P. Deferred Compensation Plan
effective January 1, 2005, as it may be amended from time to time, and (ii) any
successor executive deferral plan or other arrangement, identified in Exhibit A
of this Master Trust Agreement, that is (a) adopted by the Company within 18
months of the Effective Date of this Master Trust Agreement, and
(b) acknowledged in writing by the Trustee as an additional Plan subject to the
terms of this Master Trust Agreement; and (c) intended to apply to a select
group of management or highly compensated employees, which is comparable to the
group identified in the Plan or arrangement described in (i) above. The
Trustee’s duties and responsibilities with respect to the any successor
executive deferral plan or other arrangement which is added as a Plan to this
Master Trust Agreement shall not commence until the Trustee acknowledges the
addition of the Plan in writing. The addition of any qualifying successor plan
or other arrangements in accordance with this Section 1.5(k), to Exhibit A of
this Master Trust Agreement, shall not constitute or be deemed to be an
amendment to this Master Trust Agreement under Section 9.1 below.

(1)

“Plan Year” shall mean, for purposes of Trust reporting, the calendar year
unless the Trustee is notified that a different Plan Year has been chosen for
this Master Trust Agreement by the Partners.

 

 

(m)

“Trust Fund” shall mean the assets held by the Trustee pursuant to the terms of
this Master Trust Agreement and for the purpose of the Plan.

1.6

Grantor Trust. The Trust is intended to be a “grantor trust,” of which the
Company and the Subsidiaries are the grantors, within the meaning of subpart E,
part I, subchapter J, chapter 1, subtitle A of the Internal Revenue Code of
1986, as amended, and the Trust shall be construed accordingly.

ARTICLE 2

General Administration

2.1

Committee Directions and Administration. The Committee shall direct the Trustee
as to the administration of the Trust in accordance with the following
provisions:

(a)

The Committee shall be identified to the Trustee by a copy of the resolution of
the Partners appointing the Committee. In the absence thereof, the Partners
shall be the Committee. Persons authorized to give directions to the Trustee on
behalf of

2

--------------------------------------------------------------------------------

 

Deferred Compensation Plan
Master Trust Agreement

 

 

the Committee shall be identified to the Trustee by written notice from the
Committee, and such notice shall contain specimens of the authorized signatures.
The Trustee shall be entitled to rely on such written notice as evidence of the
identity and authority of the persons appointed until a written cancellation of
the appointment, or the written appointment of a successor, is received by the
Trustee.

(b)

Directions by the Committee, or its delegate, to the Trustee shall be in writing
and signed by the Committee or persons authorized by the Committee, or may be
made by such other method as is acceptable to the Trustee.

(c)

The Trustee may conclusively rely upon directions from the Committee in taking
any action with respect to this Master Trust Agreement, including the making of
payments from the Trust Fund and the investment of the Trust Fund pursuant to
this Master Trust Agreement. The Trustee shall have no liability for actions
taken, or for failure to act, on the direction of the Committee. The Trustee
shall have no liability for failure to act in the absence of proper written
directions.

(d)

The Trustee may request instructions from the Committee and shall have no duty
to act or liability for failure to act if such instructions are not forthcoming
from the Committee. If requested instructions are not received within a
reasonable time, the Trustee may, but is under no duty to, act on its own
discretion to carry out the provisions of this Master Trust Agreement in
accordance with this Master Trust Agreement and the Plan.

 

 

2.2

Contributions. Except as provided in the Plan, the Company and the Subsidiaries,
in their sole and absolute discretion, may at any time, or from time to time,
make additional deposits of cash or other property in trust with the Trustee to
augment the principal to be held, administered and disposed of by the Trustee as
provided in this Master Trust Agreement. Neither the Trustee nor any Participant
or Beneficiary shall have any right to compel such additional deposits. The
Trustee shall have no duty to collect or enforce payment to it of any
contributions or to require that any contributions be made, and shall have no
duty to compute any amount to be paid to it nor to determine whether amounts
paid comply with the terms of the Plan.

2.3

Trust Fund. The contributions received by the Trustee from the Company and the
Subsidiaries shall be held and administered pursuant to the terms of this Master
Trust Agreement as a single fund without distinction between income and
principal and without liability for the payment of interest thereon except as
expressly provided in this Master Trust Agreement. During the term of this
Trust, all income received by the Trust, net of expenses and taxes, shall be
accumulated and reinvested. Notwithstanding anything to the contrary contained
herein, and unless otherwise provided in a separate written agreement to which
the Trustee is a party, the Company or its designees, and not the Trustee, shall
be solely responsible for maintaining records evidencing the respective
interests of the Company and the Subsidiaries in the Trust Fund and for
maintaining records evidencing respective interest of the Participants and
Beneficiaries in the Trust Fund and making those records available to the
Trustee and/or the Administrator designated pursuant to pursuant to the
applicable provisions of the Plan as described in Section 3.5(h).

2.4

Distribution of Excess Trust Fund to Employers. In the event that the Committee
determines that the Trust Fund exceeds one-hundred and twenty-five percent
(125%) of the anticipated benefit obligations and administrative expenses that
are to be paid under the Plan, the Trustee, at the direction of the Committee,
shall distribute to the Company and the Subsidiaries such excess portion of the
Trust Fund. The Trustee shall be entitled to obtain, at the reasonable expense
of the Company or the Trust, and rely on verification from an independent
professional advisor with respect to the calculation of the excess, if any, of
the Trust Fund to be distributed to the Company and the Subsidiaries.

 

3

--------------------------------------------------------------------------------

 

Deferred Compensation Plan
Master Trust Agreement

 

 

 

ARTICLE 3

Powers and Duties of Trustee

3.1

Investment Directions. Except as provided in Section 3.2 below, the Committee
shall provide the Trustee with all investment and investment-related
instructions. The Trustee shall neither affect nor change investments of the
Trust Fund, except as directed in writing by the Committee, and shall have no
right, duty or responsibility to recommend investments or investment changes;
provided, that the Trustee may (i) deposit cash on hand from time to time in any
bank savings account, certificate of deposit, or other instrument creating a
deposit liability for a bank, including the Trustee’s own banking department, if
the Trustee is a bank, without such prior direction, or (ii) if the Trustee
undertakes in writing to do so, invest in government securities, bonds with
specific ratings, equities, or mutual funds composed of such investments, all
within broad investment guidelines established by the Committee from time to
time. Further the Trustee shall have no duty or responsibility with respect to:
(i) the truth or accuracy of any representation or warranty made in any
application or related document provided to the insurer in connection with the
issuance or renewal of any insurance policies or insurance contracts, including
the representation that the person on whose life an application is being made is
eligible to have a contract issued on his or her life; (ii) the selection or
monitoring (ongoing or periodic) of any insurance or annuity policies or
contracts held in the Trust or the insurers issuing such policies or contracts;
(iii) the payment of any premiums with respect to such policies or contracts
except as directed in writing by the Company; or (iv) the exercise of any rights
relating to any such policies or contracts except as directed in writing by the
Company.

3.2

Management of Investments. Subject to Section 3.1 above, the Trustee shall have,
without exclusion, all powers conferred on the Trustee by applicable law, unless
expressly provided otherwise herein, and all rights associated with assets of
the Trust shall be exercised by the Trustee or the person designated by the
Trustee, and shall in no event be exercisable by or rest with Participants or
their Beneficiaries. Subject to Section 3.1 above, the Trustee shall have full
power and authority to invest and reinvest the Trust Fund in any investment
permitted by law, exercising the judgment and care that persons of prudence,
discretion and intelligence would exercise under the circumstances then
prevailing, considering the probable income and safety of their capital,
including, without limiting the generality of the foregoing, the power:

(a)

To invest and reinvest the Trust Fund, together with the income therefrom, in
common stock, preferred stock, convertible preferred stock, mutual funds, bonds,
debentures, convertible debentures and bonds, mortgages, notes, time
certificates of deposit, commercial paper and other evidences of indebtedness
(including those issued by the Trustee or any of its affiliates), other
securities, policies of life insurance, annuity contracts, options to buy or
sell securities or other assets, and other property of any kind (personal, real,
or mixed, and tangible or intangible); provided, however, that in no event may
the Trustee invest in securities (including stock or rights to acquire stock) or
obligations issued by the Company or the Subsidiaries, other than a de minimis
amount held in common investment vehicles in which the Trustee invests;

(b)

To deposit or invest all or any part of the assets of the Trust Fund in savings
accounts or certificates of deposit or other deposits which bear a reasonable
interest rate in a bank, including the commercial department of the Trustee, if
such bank is supervised by the United States or any State;

(c)

To hold, manage, improve, repair and control all property, real or personal,
forming part of the Trust Fund and to sell, convey, transfer, exchange,
partition, lease for any term, even extending beyond the duration of this Trust,
and otherwise dispose of the same from time to time in such manner, for such
consideration, and upon such terms and conditions as the Trustee shall
determine;

(d)

To have, respecting securities, all the rights, powers and privileges of an
owner, including the power to give proxies, pay assessments and other sums
deemed by the Trustee to be necessary for the protection of the Trust Fund, to
vote any corporate stock either in person or by proxy, with or without power of
substitution, for any purpose; to participate in voting trusts, pooling
agreements, foreclosures, reorganizations, consolidations, mergers and
liquidations, and in connection therewith to deposit securities with and
transfer title to any protective or other committee under such terms as the
Trustee may deem advisable; to exercise or sell stock subscriptions or
conversion rights; and, regardless of any limitation elsewhere in this
instrument relative to investment by the Trustee, to accept and retain as an
investment any securities or other property received through the exercise of any
of the foregoing powers;

(e)

To hold in cash, without liability for interest, such portion of the Trust Fund
which, in its discretion, shall be reasonable under the circumstances, pending
investments, or payment of expenses, or the distribution of benefits;

4

--------------------------------------------------------------------------------

 

Deferred Compensation Plan
Master Trust Agreement

 

 

(f)

To take such actions as may be necessary or desirable to protect the Trust Fund
from loss due to the default on mortgages held in the Trust including the
appointment of agents or trustees in such other jurisdictions as may seem
desirable, to transfer property to such agents or trustees, to grant such powers
as are necessary or desirable to protect the Trust or its assets, to direct such
agents or trustees, or to delegate such power to direct, and to remove such
agents or trustees;

(g)

To employ such agents including custodians and counsel as may be reasonably
necessary and to pay them reasonable compensation, which shall be paid pursuant
to Section 3.7; to settle, compromise or abandon all claims and demands in favor
of or against the Trust assets;

(h)

To cause title to property of the Trust to be issued, held or registered in the
individual name of the Trustee, or in the name of its nominee(s) or agents, or
in such form that title will pass by delivery;

(f)

To exercise all of the further rights, powers, options and privileges granted,
provided for, or vested in trustees generally under the laws of the State whose
laws are applicable to this Master Trust Agreement, as provided in Section 10.5
below, so that the powers conferred upon the Trustee herein shall not be in
limitation of any authority conferred by law, but shall be in addition thereto;

(i)

To borrow money from any source (including the Trustee) and to execute
promissory notes, mortgages or other obligations and to pledge or mortgage any
Trust assets as security;

(k)

To lend certificates representing stocks, bonds, or other securities to any
brokerage or other firm selected by the Trustee;

(l)

To institute, compromise and defend actions and proceedings; to pay or contest
any claim; to settle a claim by or against the Trustee by compromise,
arbitration, or otherwise; to release, in whole or in part, any claim belonging
to the Trust to the extent that the claim is uncollectible;

(m)

To use securities depositories or custodians and to allow such securities as may
be held by a depository or custodian to be registered in the name of such
depository or its nominee or in the name of such custodian or its nominee;

(n)

To invest the Trust Fund from time to time in one or more investment funds,
which funds shall be registered under the Investment Company Act of 1940; and

(o)

To do all other acts necessary or desirable for the proper administration of the
Trust Fund, as if the Trustee were the absolute owner thereof.

However, nothing in this section shall be construed to mean the Trustee assumes
any responsibility for the performance of any investment made by the Trustee in
its capacity as trustee under the operations of this Master Trust Agreement.
Notwithstanding any powers granted to the Trustee pursuant to this Master Trust
Agreement or to applicable law, the Trustee shall not have any power that could
give this Trust the objective of carrying on a business and dividing the gains
therefrom, within the meaning of section 301.7701-2 of the Procedure and
Administrative Regulations promulgated pursuant to the Internal Revenue Code of
1986, as amended.

3.3

Securities. Voting or other rights in securities shall be exercised by the
person or entity responsible for directing such investments, and the Trustee
shall have no duty to exercise voting or proxy or other rights relating to any
investment managed or directed by the Committee. If any foreign securities are
purchased pursuant to the direction of the Committee, it shall be the
responsibility of the person or entity responsible for directing such
investments to advise the Trustee in writing of any laws or regulations, either
foreign or domestic, that apply to such foreign securities or to the receipt of
dividends or interest on such securities.

3.4

Substitution. Notwithstanding any provision of the Plan or the Trust to the
contrary, the Company and/or any Subsidiary shall at all times have the power to
reacquire the Trust Fund by substituting readily marketable securities (other
than stock, a debt obligation or other security issued by the Company or any
Subsidiary) and/or cash of an equivalent value and such other property shall,
following such substitution, constitute the Trust Fund.

5

--------------------------------------------------------------------------------

 

Deferred Compensation Plan
Master Trust Agreement

 

 

3.5

Distributions.

(a)

The establishment of the Trust and the payment or delivery to the Trustee of
money or other property shall not vest in any Participant or Beneficiary any
right, title, or interest in and to any assets of the Trust. To the extent that
any Participant or Beneficiary acquires the right to receive payments under the
Plan, such right shall be no greater than the right of an unsecured general
creditor of the Company and the Subsidiaries and such Participant or Beneficiary
shall have only the unsecured promise of the Company and the Subsidiaries that
such payments shall be made.

(b)

Concurrent with the establishment of this Trust, the Company shall deliver to
the Trustee a schedule (the “Payment Schedule”) that indicates the amounts
payable in respect of each Participant (and his or her Beneficiaries), provides
a formula or formulas or other instructions acceptable to the Trustee for
determining the amounts so payable, specifies the form in which such amount is
to be paid (as provided for or available under the Plan), and the time of
commencement for payment of such amounts. The Payment Schedule shall be updated
annually and from time to time as is necessary thereafter. Except as otherwise
provided herein, the Trustee shall make payments to the Participants and their
Beneficiaries in accordance with such Payment Schedule. The Trustee, at the
direction of the Committee, may make any distribution required to be made by it
hereunder by delivering:

(i)

Its check payable to the person to whom such distribution is to be made, to the
person, or to the Company for redelivery to such person; provided that the
Committee may direct the Trustee to deliver one or more lump sum checks payable
to the Company, and the Company shall prepare and deliver individual checks for
each Participant or Beneficiary; or

(ii)

Its check payable to an insurer for the benefit of such person, to the insurer,
or to the Company for redelivery to the insurer; or

 

 

(iii)

Contracts held on the life of the Participant to whom or with respect to whom
the distribution is being made, to the Participant or Beneficiary, or to the
Company for redelivery to the person to whom such distribution is to be made; or

(iv)

If a distribution is being made, in whole or in part, of other assets,
assignments or other appropriate documents or certificates necessary to effect a
transfer of title, to the Participant or Beneficiary, or to the Company for
redelivery to such person.

(c)

If the principal of the Trust, and any earnings thereon, are not sufficient to
make payments of benefits in accordance with the terms of the Plan, the Company
and the Subsidiaries shall make the balance of each such payment as it falls
due. The Trustee shall notify the Company and the Subsidiaries when principal
and earnings are not sufficient. To the extent that the total Trust assets
available to make benefit payments to Participants or Beneficiaries who are
currently entitled to payment are less than the liabilities of the Plan, the
Trustee shall make benefit payments proportionate to the ratio of assets
available to pay benefits to the total values of the liabilities.

(d)

The Company and the Subsidiaries may make payment of benefits directly to
Participants or their Beneficiaries as they become due under the terms of the
Plan. The Company and the Subsidiaries shall notify the Trustee of their
decisions to make payment of benefits directly prior to the time amounts are
payable to Participants or their Beneficiaries.

(e)

Notwithstanding anything contained in this Master Trust Agreement to the
contrary, if at any time the Trust is finally determined by the IRS not to be a
“grantor trust” with the result that the income of the Trust Fund is not treated
as income of the Company or the Subsidiaries pursuant to Sections 671 through
679 of the Internal Revenue Code of 1986, as amended, or if a tax is finally
determined by the IRS to be payable by one or more Participants or Beneficiaries
with respect to any interest in the Plan or the Trust Fund prior to payment of
such interest to any such Participant or Beneficiary, the Trustee shall
immediately determine each Participant’s share of the Trust Fund in accordance
with the Plan, and the Trustee shall immediately distribute such share in a lump
sum to each Participant or Beneficiary entitled thereto, regardless of whether
such Participant’s employment has terminated (provided such Participant has a
vested interest in his or her accrued benefits under the Plan) and regardless of
form and time of payments specified in or pursuant to the Plan. Any remaining
assets (less any expenses or costs due under Sections 3.7 and 3.8 of this Master
Trust Agreement) shall then be paid by the Trustee to the Company and the
Subsidiaries in such amounts, and in the manner instructed by the Committee. If
the value of the Trust Fund is less than the benefit obligations under the Plan,
the foregoing described distributions will be limited to a Participant’s share
of the Trust Fund, determined by allocating assets to the Participant based on
the ratio of the Participant’s benefit obligations under the Plan to the total
benefit obligations under the Plan. The Trustee shall rely solely on the
directions of the Committee with respect to the occurrence of the

6

--------------------------------------------------------------------------------

 

Deferred Compensation Plan
Master Trust Agreement

 

 

foregoing events and the resulting distributions to be made, and the Trustee
shall not be responsible for any failure to act in the absence of such
direction.

 

 

(f)

If the Trustee is so directed by the Committee, the Trustee shall make provision
for the reporting and withholding of any federal, state or local taxes that may
be required to be withheld with respect to the payment of benefits that are made
by the Trustee under this Master Trust Agreement and shall pay amounts withheld
to the appropriate taxing authorities; if such direction is not made, the
Company and the Subsidiaries shall assume this responsibility.

(g)

Payments by the Trustee shall be delivered or mailed to addresses supplied by
the Committee and the Trustee’s obligation to make such payments shall be
satisfied upon such delivery or mailing. The Trustee shall have no obligation to
determine the identity of persons entitled to benefits or their mailing
addresses.

(h)

The discretionary power to interpret the Plan, including, but not limited to,
the ability to make benefit entitlement determinations, shall be exercised by
the administrator of the Plan (“Administrator”), as designated pursuant to the
applicable provisions of the Plan and communicated to the Trustee. In no event
shall the Trustee be obligated to serve as or select the Administrator or be
responsible for the performance of the Administrator. Any claim for benefits
under the Plan shall be considered and reviewed under the procedures set out in
the Plan.

3.6

Trustee Responsibility Regarding Payments on Insolvency.

(a)

The Trustee shall cease payment of benefits to Participants and their
Beneficiaries if the Company, or any Subsidiary, is Insolvent (the “Insolvent
Entity”). The Insolvent Entity shall be considered “Insolvent” for purposes of
this Master Trust Agreement if:

(i)

the Insolvent Entity is unable to pay its debts as they become due, or

(ii)

the Insolvent Entity is subject to a pending proceeding as a debtor under the
United States Bankruptcy Code.

For purposes of this Section 3.6, if an entity is determined to be Insolvent,
each Subsidiary in which such entity has an equity interest shall also be deemed
to be an Insolvent Entity. However, the insolvency of a Subsidiary will not
cause a parent corporation to be deemed Insolvent.

(b)

At all times during the continuance of this Trust, as provided in Section 1.3
above, the principal and income of the Trust shall be subject to claims of the
general creditors of the Company and its Subsidiaries under federal and state
law as set forth below:

(i)

The Partners of the Company shall have the duty to inform the Trustee in writing
of the Company’s or any Subsidiary’s Insolvency. If a person claiming to be a
creditor of the Company or any Subsidiary alleges in writing to the Trustee that
the Company or any Subsidiary has become Insolvent, the Trustee shall determine
whether the Company or any Subsidiary is Insolvent and, pending such
determination, the Trustee shall discontinue payment of benefits to the
Insolvent Entity’s Participants or their Beneficiaries. The Trustee may
conclusively rely on any determination it receives from the Partners of the
Company with respect to the Insolvency of the Company or any Subsidiary.

(ii)

Unless the Trustee has actual knowledge of the Company’s or a Subsidiary’s
Insolvency, or has received notice from the Company, a Subsidiary, or a person
claiming to be a creditor alleging that the Company or a Subsidiary is
Insolvent, the Trustee shall have no duty to inquire whether the Company or any
Subsidiary is Insolvent. The Trustee may in all events rely on such evidence
concerning the Company’s or any Subsidiary’s solvency as may be furnished to the
Trustee and that provides the Trustee with a reasonable basis for making a
determination concerning the Company’s or any Subsidiary’s solvency. In this
regard, the Trustee may rely upon a letter from the Company’s or a Subsidiary’s
independent auditors as to the Company’s or any Subsidiary’s financial status.

(iii)

If at any time the Trustee has determined that the Company or any Subsidiary is
Insolvent, the Trustee shall discontinue payments to the Insolvent Entity
Participants or their Beneficiaries, and shall hold the portion of the assets of
the Trust allocable to the Insolvent Entity for the benefit of the Insolvent
Entity’s general creditors. Nothing in this Master Trust Agreement shall in any
way diminish any rights of Participants or their Beneficiaries to pursue their
rights as general creditors of the Insolvent Entity with respect to benefits due
under the Plan or otherwise.

7

--------------------------------------------------------------------------------

 

Deferred Compensation Plan
Master Trust Agreement

 

 

(iv)

The Trustee shall resume the payment of benefits to Participants or their
Beneficiaries in accordance with this Article 3 of this Master Trust Agreement
only after the Trustee has determined that the alleged Insolvent Entity is not
Insolvent (or is no longer Insolvent).

 

 

(c)

Provided that there are sufficient assets, if the Trustee discontinues the
payment of benefits from the Trust pursuant to Section 3.6(b) hereof and
subsequently resumes such payments, the first payment following such
discontinuance shall include the aggregate amount of all payments due to
Participants or their Beneficiaries under the terms of the Plan for the period
of such discontinuance, less the aggregate amount of any payments made to
Participants or their Beneficiaries by the Company or any Subsidiary in lieu of
the payments provided for hereunder during any such period of discontinuance.
The Committee shall instruct the Trustee as to such amounts.

3.7

Costs of Administration. The Trustee is authorized to incur reasonable
obligations in connection with the administration of the Trust, including
attorneys’ fees, Administrator fees, other administrative fees and appraisal
fees. Such obligations shall be paid by the Company and the Subsidiaries. The
Trustee is authorized to pay such amounts from the Trust Fund if the Company or
the Subsidiaries fail to pay them within 60 days of presentation of a statement
of the amounts due.

3.8

Trustee Compensation and Expenses. The Trustee shall be entitled to reasonable
compensation for its services as from time to time agreed upon between the
Trustee and the Company. The Trustee shall be entitled to additional
compensation for the performance of extraordinary services, including services
rendered in the event of Insolvency of the Company or a Subsidiary. If the
Trustee and the Company fail to agree upon a compensation the Trustee shall be
entitled to compensation at a rate equal to the rate charged by the Trustee for
similar services rendered by it during the current fiscal year for other trusts
similar to this Trust. The Trustee shall be entitled to reimbursement for
expenses incurred by it in the performance of its duties as the Trustee,
including reasonable fees for legal counsel. The Trustee’s compensation and
expenses shall be paid by the Company and the Subsidiaries. The Trustee is
authorized to withdraw such amounts from the Trust Fund if the Company or the
Subsidiaries fail to pay them within 60 days of presentation of a statement of
the amounts due.

3.9

Professional Advice. The Company and the Subsidiaries specifically acknowledge
that the Trustee and/or the Administrator may find it desirable or expedient to
retain legal counsel (who may also be legal counsel for the Company generally)
or other professional advisors to advise it in connection with the exercise of
any duty under this Master Trust Agreement, including, but not limited to, the
Insolvency of the Company or any Subsidiary. The Trustee and/or Administrator
shall be fully protected in acting upon the advice of such legal counsel or
advisors.

3.10

Payment on Court Order. To the extent permitted by law, the Trustee is
authorized to make any payments directed by court order in any action in which
the Trustee has been named as a party. The Trustee is not obligated to defend
actions in which the Trustee is named, but shall notify the Company or Committee
of any such action and may tender defense of the action to the Company,
Committee, Participant or Beneficiary whose interest is affected. The Trustee
may in its discretion defend any action in which the Trustee is named, and any
expenses incurred by the Trustee shall be paid by the Company and the
Subsidiaries. The Trustee is authorized to pay such amounts from the Trust Fund
if the Company or the Subsidiaries fail to pay them within sixty (60) days of
presentation of a statement of the amounts due.

 

 

3.11

Protective Provisions. Notwithstanding any other provision contained in this
Master Trust Agreement to the contrary, the Trustee shall have no obligation to
(i) determine the existence of any conversion, redemption, exchange,
subscription or other right relating to any securities purchased of which notice
was given prior to the purchase of such securities and shall have no obligation
to exercise any such right unless the Trustee is advised in writing by the
Committee both of the existence of the right and the desired exercise thereof
within a reasonable time prior to the expiration of the right to exercise, or
(ii) advance any funds to the Trust. Furthermore, the Trustee is not a party to
the Plan.

3.12

Indemnifications.

(a)

The Company and the Subsidiaries shall indemnify and hold the Trustee harmless
from and against all loss or liability (including expenses and reasonable
attorneys’ fees and disbursements) to which it may be subject by reason of its
execution of its duties under this Trust, or by reason of any acts taken in good
faith in accordance with any directions, or acts omitted in good faith due to
absence of directions, from the Company, the Committee or a Participant, unless
such loss or liability is due to the Trustee’s gross negligence or willful
misconduct. The indemnity described herein shall be provided by the Company and
the Subsidiaries.

8

--------------------------------------------------------------------------------

 

Deferred Compensation Plan
Master Trust Agreement

 

 

(b)

In the event that the Trustee is named as a defendant in a lawsuit or proceeding
involving the Plan or the Trust Fund, the Trustee shall be entitled to receive
on a current basis the indemnity payments provided for in this Section, provided
however that if the final judgment entered in the lawsuit or proceeding holds
that the Trustee is guilty of gross negligence or willful misconduct with
respect to the Trust Fund, the Trustee shall be required to refund the indemnity
payments that it has received.

(c)

The Company and the Subsidiaries shall indemnify and hold the Administrator
harmless from and against all loss or liability (including expenses and
reasonable attorneys’ fees and disbursements) to which it may be subject by
reason of its execution of its duties under this Trust, or by reason of any acts
taken in good faith in accordance with any directions, or acts omitted in good
faith due to absence of directions, from the Company, the Committee or a
Participant, unless such loss or liability is due to the Administrator’s gross
negligence or willful misconduct. The indemnity described herein shall be
provided by the Company and the Subsidiaries.

(d)

In the event that the Administrator is named as a defendant in a lawsuit or
proceeding involving the Plan or the Trust Fund, the Administrator shall be
entitled to receive on a current basis the indemnity payments provided for in
this Section, provided however that if the final judgment entered in the lawsuit
or proceeding holds that the Administrator is guilty of gross negligence or
willful misconduct with respect to its duties under the Plan or the Trust, the
Administrator shall be required to refund the indemnity payments that it has
received.

(e)

All releases and indemnities provided in this Master Trust Agreement shall
survive the termination of this Master Trust Agreement.

 

 

ARTICLE 4

Insurance Contracts

4.1

Types of Contracts. To the extent that the Trustee is directed by the Committee
to invest part or all of the Trust Fund in insurance contracts, the type and
amount thereof shall be specified by the Committee. The Trustee shall be under
no duty to make inquiry as to the propriety of the type or amount so specified.

4.2

Ownership. Each insurance contract issued shall provide that the Trustee shall
be the owner thereof with the power to exercise all rights, privileges, options
and elections granted by or permitted under such contract or under the rules of
the insurer. The exercise by the Trustee of any incidents of ownership under any
contract shall be subject to the direction of the Committee.

4.3

Restrictions on Trustee’s Rights. The Trustee shall have no power to name a
beneficiary of the policy other than the Trust, to assign the policy (as
distinct from conversion of the policy to a different form) other than to a
successor Trustee, or to loan to any person the proceeds of any borrowing
against such policy. Despite the foregoing, the Trustee may (i) loan to the
Company or any Subsidiary the proceeds of any borrowing against an insurance
policy held in the Trust Fund or (ii) assign all, or any portion, of a policy to
the Company or any Subsidiary if under other provisions of this Master Trust
Agreement the Company or any Subsidiary is entitled to receive assets from the
Trust.

 

 

ARTICLE 5

Trustee’s Accounts

5.1

Records. The Trustee shall maintain accurate records and detailed accounts of
all investments, receipts, disbursements and other transactions hereunder. Such
records shall be available at all reasonable times for inspection by the Company
and Subsidiaries or their authorized representative. The Trustee, at the
direction of the Committee, shall submit to the Committee and to any insurer
such valuations, reports or other information as the Committee may reasonably
require and, in the absence of fraud or bad faith, the valuation of the Trust
Fund by the Trustee shall be conclusive.

5.2

Annual Accounting; Final Accounting.

(a)

Within 60 days following the end of each Plan Year and within 60 days after the
removal or resignation of the Trustee or the termination of the Trust or within
30 days in the event of the resignation of the Trustee after a Change in
Control, the Trustee shall file with the Committee a written account setting
forth a description of all properties purchased and sold, all receipts,
disbursements and other transactions effected by it during the Plan Year or, in
the case of removal, resignation or termination, since the close of the previous
Plan Year, and listing the properties held in the Trust Fund as of the last day

9

--------------------------------------------------------------------------------

 

Deferred Compensation Plan
Master Trust Agreement

 

 

of the Plan Year or other period and indicating their values. Such values shall
be either cost or market as directed by the Committee in accordance with the
terms of the Plan.

(b)

The Committee may approve such account either by written notice of approval
delivered to the Trustee or by its failure to express written objection to such
account delivered to the Trustee within 60 days after the date of which such
account was delivered to the Committee or within 30 days after the date of which
such account was delivered if the account was delivered as a result of the
resignation of the Trustee after a Change in Control.

(c)

The approval by the Committee of an accounting shall be binding as to all
matters embraced in such accounting on all parties to this Master Trust
Agreement and on all Participants and Beneficiaries, to the same extent as if
such accounting had been settled by a judgment or decree of a court of competent
jurisdiction in which the Trustee, the Committee, the Company, the Subsidiaries
and all persons having or claiming any interest in the Plan or the Trust Fund
were made parties.

(d)

Despite the foregoing, nothing contained in this Master Trust Agreement shall
deprive the Trustee of the right to have an accounting judicially settled, if
the Trustee, in the Trustee’s sole discretion, desires such a settlement.

5.3

Valuation. The assets of the Trust Fund shall be valued at their respective fair
market values on the date of valuation, as determined by the Trustee based upon
such sources of information as it may deem reliable, including, but not limited
to, stock market quotations, statistical valuation services, newspapers of
general circulation, financial publications, advice from investment counselors,
brokerage firms or insurance companies, or any combination of sources. The
Committee shall instruct the Trustee as to the value of assets for which market
values are not readily obtainable by the Trustee. If the Committee fails to
provide such values, the Trustee may take whatever action it deems reasonable,
including employment of attorneys, appraisers, life insurance companies or other
professionals, the expense of which shall be an expense of administration of the
Trust Fund and payable by the Company and the Subsidiaries. The Trustee may rely
upon information from the Company and the Subsidiaries, the Committee,
appraisers or other sources and shall not incur any liability for an inaccurate
valuation based in good faith upon such information.

 

 

5.4

Delegation of Duties. The Company or the Committee, or both, may at any time
employ the Trustee as their agent to perform any act, keep any records or
accounts and make any computations that are required of the Company, any
Subsidiary or the Committee by this Master Trust Agreement or the Plan. The
Trustee may be compensated for such employment and such employment shall not be
deemed to be contrary to the Trust. Nothing done by the Trustee as such agent
shall change or increase its responsibility or liability as Trustee hereunder.

ARTICLE 6

Resignation or Removal of Trustee

6.1

Resignation; Removal. Prior to a Change in Control the Trustee may resign at any
time by written notice to the Company, which shall be effective 60 days after
receipt of such notice unless the Company and the Trustee agree otherwise. After
a Change in Control, the Trustee may resign at any time by written notice to the
Company, which shall be effective 30 days after receipt of such notice unless
the Company and the Trustee agree otherwise. The Trustee may be removed by the
Company on 60 days notice or upon shorter notice accepted by the Trustee.

6.2

Successor Trustee. If the Trustee resigns or is removed, a successor shall be
appointed by the Company, in accordance with this Section, by the effective date
of the resignation or removal under Section 6.1 above. The successor shall be a
bank, trust company, or similar independent third party that is granted
corporate trustee powers under state or federal law. If no such appointment has
been made within six months, the Trustee may apply to a court of competent
jurisdiction for appointment of a successor or for instructions. All expenses of
the Trustee in connection with the proceeding shall be allowed as administrative
expenses of the Trust.

6.3

Settlement of Accounts. Upon resignation or removal of the Trustee and
appointment of a successor Trustee, all assets shall subsequently be transferred
to the successor Trustee, The transfer shall be completed within 90 days after
receipt of notice of resignation, removal or transfer, unless the Company
extends the time limit. Upon the transfer of the assets, the successor Trustee
shall succeed to all of the powers and duties given to the Trustee in this
Master Trust Agreement. The resigning or removed Trustee shall render to the
Committee an account in the form and manner and at the time prescribed in
Section 5.2. The approval of such accounting and discharge of the Trustee shall
be as provided in such Section.

 

10

--------------------------------------------------------------------------------

 

Deferred Compensation Plan
Master Trust Agreement

 

 

 

ARTICLE 7

Controversies, Legal Actions and Counsel

7.1

Controversy. If any controversy arises with respect to the Trust, the Trustee
shall take action as directed by the Committee or, in the absence of such
direction, as it deems advisable, whether by legal proceedings, compromise or
otherwise. The Trustee may retain the funds or property involved without
liability pending settlement of the controversy. The Trustee shall be under no
obligation to take any legal action of whatever nature unless there shall be
sufficient property in the Trust to indemnify the Trustee with respect to any
expenses or losses to which it may be subjected.

7.2

Joinder of Parties. In any action or other judicial proceedings affecting the
Trust, it shall be necessary to join as parties the Trustee, the Committee, the
Company and the Subsidiaries. No Participant or other person shall be entitled
to any notice or service of process. Any judgment entered in such a proceeding
or action shall be binding on all persons claiming under the Trust. Nothing in
this Master Trust Agreement shall be construed as to deprive a Participant or
Beneficiary of his or her right to seek adjudication of his or her rights by
administrative process or by a court of competent jurisdiction.

7.3

Employment of Counsel. The Trustee may consult with legal counsel (who may be
counsel for the Company or any Subsidiary) and shall be fully protected with
respect to any action taken or omitted by it in good faith pursuant to the
advice of counsel.

ARTICLE 8

Insurers

8.1

Insurer Not a Party. No insurer shall be deemed to be a party to the Trust and
an insurer’s obligations shall be measured and determined solely by the terms of
contracts and other agreements executed by it.

8.2

Authority of Trustee. An insurer shall accept the signature of the Trustee to
any documents or papers executed in connection with such contracts. The
signature of the Trustee shall be conclusive proof to the insurer that the
person on whose life an application is being made is eligible to have a contract
issued on his or her life and is eligible for a contract of the type and amount
requested.

8.3

Contract Ownership. An insurer shall deal with the Trustee as the sole and
absolute owner of any insurance contracts and shall have no obligation to
inquire whether any action or failure to act on the part of the Trustee is in
accordance with or authorized by the terms of the Plan or this Master Trust
Agreement.

8.4

Limitation of Liability. An insurer shall be fully discharged from any and all
liability for any action taken or any amount paid in accordance with the
direction of the Trustee and shall have no obligation to see to the proper
application of the amounts so paid. An insurer shall have no liability for the
operation of the Trust or the Plan, whether or not in accordance with their
terms and provisions.

8.5

Change of Trustee. An insurer shall be fully discharged from any and all
liability for dealing with a party or parties indicated on its records to be the
Trustee until such time as it shall receive at its home office written notice of
the appointment and qualification of a successor Trustee.

11

--------------------------------------------------------------------------------

 

Deferred Compensation Plan
Master Trust Agreement

 

 

ARTICLE 9

Amendment and Termination

9.1

Amendment. Subject to the limitations set forth in this Section 9.1, this Master
Trust Agreement may be amended by a written instrument executed by the Trustee
and the Company. Notwithstanding the foregoing, no such amendment shall conflict
with the terms of the Plan or shall make the Trust revocable after it has become
irrevocable in accordance with Section 1.3 above. Any amendment, change or
modification shall be subject to the following rules:

(a)

General Rule. Subject to Sections 9.1(b), (c) and (d) below, this Master Trust
Agreement may be amended:

(i)

By the Company and the Trustee, provided, however, that if an amendment would in
any way adversely affect the rights accrued under the Plan in the Trust Fund by
any Participant or Beneficiary, each and every Participant and Beneficiary whose
rights in the Trust Fund would be adversely affected must consent to the
amendment before this Master Trust Agreement may be so amended; and

(ii)

By the Company and the Trustee as may be necessary to comply with laws which
would otherwise render the Trust void, voidable or invalid in whole or in part.

(b)

Limitation. Notwithstanding that an amendment may be permissible under
Section 9.1(a) above, this Master Trust Agreement shall not be amended by an
amendment that would:

(i)

Cause any of the assets of the Trust to be used for or diverted to purposes
other than for the exclusive benefit of Participants and Beneficiaries as set
forth in the Plan, or payment of expenses of the Trust, except as is required to
satisfy the claims of the Company’s or a Subsidiary’s general creditors; or

(ii)

Be inconsistent with the terms of the Plan, including the terms of the Plan
regarding termination, amendment or modification of the Plan.

(c)

Writing and Consent. Any amendment to this Master Trust Agreement shall be set
forth in writing and signed by the Company and the Trustee and, if consent of
any Participant or Beneficiary is required under Section 9.1(a), the Participant
or Beneficiary whose consent is required. Any amendment may be current,
retroactive or prospective, in each case as provided therein.

(d)

The Company and Trustee. In connection with the exercise of the rights under
this Section 9.1 the Trustee shall have no responsibility to determine whether
any proposed amendment complies with the terms and conditions set forth in
Sections 9.1(a) and (b) above and may conclusively rely on the directions of the
Committee with respect thereto.

(e)

Taxation. This Master Trust Agreement shall not be amended, altered, changed or
modified in a manner that would cause the Participants and/or Beneficiaries
under the Plan to be taxed on the benefits under the Plan in a year other than
the year of actual receipt of benefits.

(f)

Addition of Successor Plans not an Amendment. Notwithstanding the foregoing, the
addition of any successor plans or other arrangements in accordance with
Section 1.5(k), to Exhibit A of this Master Trust Agreement, shall not
constitute or be deemed to be an amendment to this Master Trust Agreement.

9.2

Final Termination. The Trust shall not terminate until the date on which
Participants and their Beneficiaries are no longer entitled to benefits pursuant
to the terms of the Plan and all of the expenses of the Trust have been paid,
and on such date the Trust shall terminate. Upon termination of the Trust, any
assets remaining in the Trust shall be returned to the Company and the
Subsidiaries. Such remaining assets shall be paid by the Trustee to the Company
and the Subsidiaries in such amounts and in the manner instructed by the
Company, whereupon the Trustee shall be released and discharged from all
obligations hereunder. From and after the date of termination and until final
distribution of the Trust Fund, the Trustee shall continue to have all of the
powers provided herein as are necessary or expedient for the orderly liquidation
and distribution of the Trust Fund.

12

--------------------------------------------------------------------------------

 

Deferred Compensation Plan
Master Trust Agreement

 

 

ARTICLE 10

Miscellaneous

10.1

Taxes. The Company and the Subsidiaries shall from time to time pay taxes of any
and all kinds whatsoever that at any time are lawfully levied or assessed upon
or become payable in respect of the Trust Fund, the income or any property
forming a part thereof, or any security transaction pertaining thereto. To the
extent that any taxes lawfully levied or assessed upon the Trust Fund are not
paid by the Company and the Subsidiaries, the Trustee shall have the power to
pay such taxes out of the Trust Fund and shall seek reimbursement from the
Company and the Subsidiaries. Prior to making any payment, the Trustee may
require such releases or other documents from any lawful taxing authority as it
shall deem necessary. The Trustee shall contest the validity of taxes in any
manner deemed appropriate by the Company or its counsel, but at the Company’s
and the Subsidiaries’ expense, and only if it has received an indemnity bond or
other security satisfactory to it to pay any such expenses. The Trustee
(i) shall not be liable for any nonpayment of tax when it distributes an
interest hereunder on directions from the Committee, and (ii) shall have no
obligation to prepare or file any tax return on behalf of the Trust Fund, any
such return being the sole responsibility of the Committee. The Trustee shall
cooperate with the Committee in connection with the preparation and filing of
any such return.

10.2

Third Persons. All persons dealing with the Trustee are released from inquiring
into the decisions or authority of the Trustee and from seeing to the
application of any moneys, securities or other property paid or delivered to the
Trustee.

10.3

Nonassignability; Nonalienation. Benefits payable to Participants and their
Beneficiaries under this Master Trust Agreement may not be anticipated, assigned
(either at law or in equity), alienated, pledged, encumbered or subjected to
attachment, garnishment, levy, execution or other legal or equitable process.

10.4

The Plan. The Trust and the Plan are parts of a single, integrated employee
benefit plan system and shall be construed together. In the event of any
conflict between the terms of this Master Trust Agreement and the agreements
that constitute the Plan, such conflict shall be resolved in favor of this
Master Trust Agreement.

10.5

Applicable Law. Except to the extent, if any, preempted by ERISA, this Master
Trust Agreement shall be governed by and construed in accordance with the
internal laws of the State of Delaware. Any provision of this Master Trust
Agreement prohibited by law shall be ineffective to the extent of any such
prohibition, without invalidating the remaining provisions hereof.

10.6

Notices and Directions. Whenever a notice or direction is given by the Committee
to the Trustee, it shall be in the form required by Section 2.1. Actions by the
Company shall be by the Partners, with such actions certified to the Trustee by
an appropriately certified copy of the action taken. The Trustee shall be
protected in acting upon any such notice, resolution, order, certificate or
other communication believed by it to be genuine and to have been signed by the
proper party or parties.

 

 

10.7

Successors and Assigns. This Master Trust Agreement shall be binding upon and
inure to the benefit of the Company, the Subsidiaries and the Trustee and their
respective successors and assigns.

10.8

Gender and Number. Words used in the masculine shall apply to the feminine where
applicable, and when the context requires, the plural shall be read as the
singular and the singular as the plural.

10.9

Headings. Headings in this Master Trust Agreement are inserted for convenience
of reference only and any conflict between such headings and the text shall be
resolved in favor of the text.

10.10

Counterparts. This Master Trust Agreement may be executed in an original and any
number of counterparts, each of which shall be deemed to be an original of one
and the same instrument.

10.11

Beneficial Interest. The Company and the Subsidiaries are the true beneficiaries
hereunder in that the payment of benefits, directly or indirectly to or for a
Participant or Beneficiary by the Trustee, is in satisfaction of the Company’s
and the Subsidiaries’ liability therefor under the Plan. Nothing in this Master
Trust Agreement shall establish any beneficial interest in any person other than
the Company and the Subsidiaries.

10.12

The Trust and Plan. This Trust, the Plan and each Participant’s Plan Agreement
are part of and constitute a single, integrated employee benefit plan and trust,
shall be construed together as the entire agreement between the Company, the
Trustee, the Participants and the Beneficiaries with regard to the subject
matter thereof, and shall supersede all previous negotiations,

13

--------------------------------------------------------------------------------

 

Deferred Compensation Plan
Master Trust Agreement

 

 

agreements and commitments with respect thereto; provided, however, that the
Trustee’s duties and responsibilities shall be determined solely by reference to
this Master Trust Agreement.

10.13

No Legal, Tax or Accounting Services. In no event will the Trustee have any
obligation to provide, and in no event will the Trustee provide, any legal, tax,
accounting, audit or other advice to the Company with respect to the Plan or
this Trust. The Company acknowledges that it will rely exclusively on the advice
of its accountants and/or attorneys with respect to all legal, tax, accounting,
audit and other advice required or desired by the Company with respect to the
Plan or this Trust. The Company acknowledges that the Trustee has not made any
representations of any kind, and will not make any representations of any kind,
concerning the legal, tax, accounting, audit or other treatment of the Plan or
this Trust.

10.14

Trustee Not an Advisor. The Company acknowledges that the Trustee is not an
advisor concerning or a promoter with respect to the Plan or this Trust, but
merely is a service provider offering the Trust services expressly set forth in
this Agreement. In particular, the Company acknowledges that the Trustee is not
a joint venturer or partner with the Company’s accountants, auditors,
consultants or with any other party, with respect to the Plan or this Trust, and
that the Trustee and the Company’s accountants, auditors and consultants at all
times remain independent parties dealing at arm’s length, and independently,
with each other and with the Company.

 

IN WITNESS WHEREOF the Company and the Trustee have signed this Master Trust
Agreement as of the Effective Date.

 

 

 

 

 

 

 

 

 

 

TRUSTEE:

 

 

 

THE COMPANY:

 

 

 

WILMINGTON TRUST COMPANY,

 

 

 

HOST HOTELS & RESORTS, L.P.

 

 

 

 

As Trustee

 

 

 

By:

 

Host Hotels & Resorts, Inc.

 

 

 

 

 

 

 

 

Its General Partner

 

 

 

 

 

By:

 

/s/ Jeff Mott

 

 

 

 

 

 

Title:

 

Vice President

 

 

 

By:

 

/s/ Elizabeth A. Abdoo

 

 

 

 

 

 

Title:

 

EVP and General Counsel

 

 

 

14

--------------------------------------------------------------------------------

 

Deferred Compensation Plan
Master Trust Agreement

 

 

EXHIBIT A

Plans

1.

Host Hotels & Resorts, L.P. Deferred Compensation Plan

 

15